           Case 3:19-cr-00712-BAS Document 95 Filed 09/14/20 PageID.233 Page 1 of 2
PROB 12B                                                                                      September 1, 2020
(08/16)                                                                                               pacts id: 5900783




                                   UNITED STATES DISTRICT COURT
                                             FOR THE
                                 SOUTHERN DISTRICT OF CALIFORNIA
                       Request for Modifying the Conditions or Term of Supervision

Name of Offender: Mecca Madeina Swinton (English)                               Dkt No.: 19CR00712-001-BAS
Name of Sentencing Judicial Officer: The Honorable Cynthia Ann Bashant, U.S. District Judge
Sentence: Time served, followed by 3 years’ supervised release (Special Conditions: Refer to Judgment and
Commitment Order.)
Date of Sentence: August 10, 2020
Date Supervised Release Commenced: August 10, 2020
Prior Violation History: None.

                                        PETITIONING THE COURT

TO MODIFY THE CONDITIONS OF SUPERVISION AS FOLLOWS:

You are restricted to your residence at all times except for medical necessities, one time per week for essential
need purchases, and court appearance or other activities specifically approved by the court.
             Case 3:19-cr-00712-BAS Document 95 Filed 09/14/20 PageID.234 Page 2 of 2
PROB12B
Name of Offender: Mecca Madeina Swinton                                                          September 1, 2020
Docket No.: 19CR00712-001-BAS                                                                               Page 2

                                                      CAUSE

Per the Court’s order, Ms. Swinton is to participate in home incarceration for 180 days. As specified in the
condition, she is restricted to her residence at all times except for medical necessities and court appearances or
other activities specifically approved by the Court.

On August 12, 2020, Ms. Swinton was enrolled in the Location Monitoring Program to begin her 180-day term
of home incarceration. All the rules and expectations were explained to Ms. Swinton and she acknowledged
understanding of the rules and expectations with her signature on enrollment documents.
On August 13, 2020, Ms. Swinton left her residence, without prior approval, from 4:38 p.m. to 4:47 p.m. On
August 14, 2020, Ms. Swinton left her residence, without prior approval, from 10:07 a.m., to 10:16 a.m. She
claims she was visiting a friend who resides in a mobile trailer on the same property.
On August 19, 2020, Ms. Swinton left her residence, without prior approval, from 1:52 p.m. to 2:02 p.m., and
again from 8:04 p.m. to 8:14 p.m. She claims to have been in the yard, sitting under a tent.
On August 21, 2020, records indicate Ms. Swinton left her residence, without prior approval, from 8:14 p.m. to
8:27 p.m. Ms. Swinton claims she was inside her residence during this time.
Ms. Swinton’s whereabouts during the above noted times are unknown. The violation conduct has been addressed
through reprimand and she has been reminded of the rules of home incarceration and the importance of following
those rules.

The ability to purchase basic living essentials will be difficult for Ms. Swinton, as each weekly trip to the grocery
store, etc. would require a request from probation and authorization from the Court. Given this, probation is
requesting that the home incarceration condition be modified as noted above, with the additional language, to
facilitate a smoother term of supervision.

 Respectfully submitted:                                      Reviewed and approved:
 by
          Teresa Gustafson                                    Larry Huerta
          U.S. Probation Officer                              Supervisory U.S. Probation Officer
          (619) 409-5150
                                                                                                 jga
Attachments:
THE COURT ORDERS:

  X       THE MODIFICATION OF CONDITIONS AS NOTED ABOVE
          Other




                                                                                          9/11/2020
The Honorable Cynthia Ann Bashant                                                        Date
U.S. District Judge
